Citation Nr: 1423626	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-38 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran had active military service from April 1981 to June 1986, August 1990 to July 1991, January 1992 to March 1993, and October 2001 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In pertinent part of the October 2006 decision, the RO granted the Veteran entitlement to service connection for arthritis of the lumbar spine with a 10 percent disability rating effective March 11, 2006. 

During the pendency of the appeal a September 2007 Decision Review Officer (DRO) decision granted the Veteran an initial rating of 20 percent for his arthritis of the lumbar spine effective March 11, 2006.  Inasmuch as a rating higher than 20 percent for the service-connected arthritis of the lumbar spine disability is available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's appeal was remanded by the Board in September 2011 so that additional treatment records could be obtained and a VA examination could be provided.  Additional VA treatment records were obtained and associated with the claims file, and the Veteran was provided with a VA spine examination in October 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2011 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the rating period on appeal, the evidence does not show flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's radiculopathy of the right lower extremity, associated with service-connected degenerative arthritis of the lumbar spine, has been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 20 percent for arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285 thru 5295 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242-5237 (2013).  

2.  The criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations are of record, with the most recent dated in October 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2006 and October 2011 VA examinations are adequate, as they provide the symptomatology of the service-connected disability at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Here, the Veteran contends that his service-connected lumbar spine arthritis is more severe than currently evaluated.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, entitlement to service connection for lumbar spine degenerative arthritis was granted in an October 2006 rating decision, and a 10 percent initial rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective March 11, 2006, upon the Veteran's separation from active duty service.  A September 2007 Decision Review Officer decision granted the Veteran an initial rating of 20 percent for his degenerative arthritis of the lumbar spine effective March 11, 2006, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013).  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 20 percent initial rating for lumbar spine degenerative arthritis based on the General Rating Formula.  At the Veteran's May 2006 VA examination, forward flexion of the lumbar spine was to 90 degrees, with pain at 90 degrees; in addition, the examiner noted that his joint function of the spine was additionally limited by 10 degrees after repetitive use by pain and lack of endurance.  Thus, at worst, even when considering additional loss of motion after repetitive use, including due to pain, his forward flexion was limited to 80 degrees.  At the Veteran's October 2011 VA examination, forward flexion of the lumbar spine was to 70 degrees, with objective evidence of painful motion at 45 degrees.  After three repetitions of motion, the Veteran's forward flexion was still to 70 degrees, and the examiner confirmed that there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing; however, the examiner noted that the Veteran exhibited functional loss in the form of less movement than normal, weakened movement, incoordination, pain on movement, interference with sitting, standing and/or weight-bearing, and abnormal spine mechanics when bending forward following repetitive-use testing.  Thus, as forward flexion of the lumbar spine is not limited to 30 degrees or less, nor results in functional impairment comparable to ankylosis, an initial rating greater than 20 percent is not warranted under the General Rating Formula at any time during the rating period on appeal.

The Board notes, however, that the Veteran's October 2011 VA examination revealed intermittent pain in the right lower extremity due to radiculopathy as a result of involvement of the sciatic nerve.  The severity of this radiculopathy was described as "moderate" by the examiner.  However, there were no other neurological abnormalities noted, and sensory examination as well as reflex examination were within normal limits.  

This right lower extremity disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013), for impairment of the sciatic nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on the examiner's characterization of the radiculopathy as "moderate," and with no other minimal neurologic deficits perceived upon examination, the Board finds that the evidence supports a finding of moderate, incomplete paralysis of the sciatic nerve of the right lower extremity stemming from the service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  As such, a separate rating of 20 percent for radiculopathy of the right lower extremity is warranted.  However, a rating greater than 20 percent is not warranted, as his radiculopathy has not been characterized as "moderately severe" in nature.

Moreover, the evidence of record does not support a separate rating for associated neurological abnormalities in the left lower extremity.  The evidence of record dated during the appeal period does not establish the existence of left lower extremity radiculopathy; the Veteran has not reported experiencing radiation of his back pain into or other symptoms in his left lower extremity, and objective evidence was not shown at the October 2011 VA examination. 

The evidence of record does not show that the Veteran's lumbar spine degenerative arthritis causes a level of functional loss greater than that already contemplated by the assigned 20 percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, at worst his forward flexion was limited to 45 degrees, greater than the 30 degrees needed to establish a higher rating under the diagnostic criteria.  Although the examiner concluded that there was additional functional limitation after repetitive use in the form of increased pain, incoordination, and abnormal spinal mechanics, these additional limitations were not found to limit his range of motion to 30 degrees or less.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To the contrary, the October 2011 VA examiner found that the Veteran's thoracolumbar range of motion was not additionally limited following repetitive-use testing.  The record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Although the Board acknowledges that the October 2011 VA examiner indicated that the Veteran suffered from IVDS of the thoracolumbar spine, the total duration of incapacitating episodes due to IVDS during the past 12 months was at least 2 weeks but less than 4 weeks.  This frequency would not meet the criteria for any more than the currently-established 20-percent rating under the Formula for Rating IVDS.  Thus, a higher evaluation for the Veteran's lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings here are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of lumbar spine arthritis and lower extremity radiculopathy, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's spine disability and right lower extremity radiculopathy.  The record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

The preponderance of the evidence is against higher initial ratings.  There is no doubt to be resolved, and higher initial ratings for degenerative arthritis of the lumbar spine and for right lower extremity radiculopathy are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbar spine is denied.  

Entitlement to a separate rating of 20 percent, but no more, for radiculopathy of the right lower extremity is granted.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the report of the May 2006 VA examination indicated that the effect of the Veteran's disability on his usual occupation was difficulty with bending.  The March 2007 VA examination indicated that the Veteran was not currently employed, and that he retired from his occupation as a full-time reservist and flight engineer in November 2006 due to back pain.  However, the examiner opined that his back pain had "no significant effects" on his usual occupation.  A private treatment note indicated that the Veteran injured his right knee while at work in June 2009.  More recently, the October 2011 VA examination report indicated that the Veteran's limited mobility was considerable, and that his limited mobility as well as his pain rendered him unemployable.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for a TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been appropriately developed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice related to a TDIU claim, to include an application for entitlement to a TDIU (VA Form 21-8940) for completion.

2. Thereafter, schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the requested opinion.  Any necessary special studies or tests are to be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

3. The Veteran is notified that he must report for the examination and that failure to report may result in the denial of his claim.  38 C.F.R. § 3.655.

4. Following completion of all indicated development, adjudicate the claim for entitlement to a TDIU, to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


